UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


PETER MESKO,

                             Petitioner,
            v.                                                   9:18-CV-872
                                                                 (GTS)

LYNN LILLEY,

                             Respondent.


APPEARANCES:                                      OF COUNSEL:

PETER MESKO
15-B-1060
Petitioner, pro se
524 Route 434
Shohola, PA 18458


LETITIA JAMES                                     MARGARET A. CIEPRISZ, ESQ.
Attorneys for Respondent `                        Ass’t Attorney General
New York State Attorney General
120 Broadway
New York, NY 10271


GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION and ORDER

I.     INTRODUCTION

       Petitioner Peter Mesko seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Dkt. No. 1, Petition (“Pet.”). Respondent opposes the Petition. Dkt. No. 13, Answ er (“Ans.”).

Petitioner has paid the statutory filing fee.

       Petitioner filed the Petition on July 26, 2018. After petitioner paid the filing fee, in an
Order dated August 14, 2018, the Court ordered Respondent to file an answer to the Petition

and all relevant records. Dkt. No. 6 (“Order”). In addition to his Answer, on December 13,

2018, Respondent filed a memorandum of law, Dkt. 12 (“Resp. Mem.”), and state court

records, Dkt. No. 14-1–14-6 (“SR”), including the trial transcript, Dkt. No.14-7 (“Tr.”).

Petitioner filed a traverse/reply in opposition to Respondent’s Answer on January 11, 2019,

Dkt. No. 18 (“Reply”).

       Petitioner subsequently filed a motion requesting appointment of counsel, Dkt. No. 17,

and a motion to hold the Petition in abeyance, Dkt. No. 19. Respondent filed an opposition

to the two motions, Dkt. No. 20. Both motions were denied by a Decision and Order dated

June 27, 2019, Dkt. No. 21.

       For the reasons that follow, the Petition is denied and dismissed.

II.    BACKGROUND

       A.       County Court Proceedings

       On February 13, 2014, petitioner was indicted by a Grand Jury sitting in Tompkins

County, New York, on charges of rape in the first degree, burglary in the second degree, and

sexual abuse in the first degree. SR 45.1 The charges arose from an incident which

occurred at a house party in Ithaca, NY, in the early morning hours of March 30, 2013. Pet.

at 9; SR 641. 2

       Early that morning, petitioner, among others, attended a house party in Ithaca, N.Y.



       1
         The cited page numbers for the state court record (“SR”) refer to those at the bottom center
of each page, e.g., “SR 45.” All other cited page numbers refer to those generated by the Court’s
electronic filing system (“ECF”).
       2
           See n.1.

                                                  2
Pet. at 9; SR 641. The victim’s girlfriend resided at the house, and the two had retired to the

girlfriend’s bedroom instead of partying. Pet. at 9; SR 641. The two women awoke around

4:45 AM to find that a male, whom they later identified as petitioner, had climbed onto their

bed and mounted the victim from behind. Pet. at 10; SR 641. The victim’s girlfriend shoved

him off the bed, and the two fled. Pet. at 10; SR 641. The victim’s girlfriend briefly returned

to her room and took two photographs of petitioner with her cell phone. Pet. at 10; SR 641-

42.

       The victim reported the incident to the authorities the sam e day. SR 642. After an

investigation, defendant was arrested and indicted on the three counts noted abov e. Id.

       On January 29, 2015, following a jury trial, petitioner was convicted of burglary in the

second degree and sexual abuse in the first degree. Pet. at 4; SR 642; Tr. 573, 586-87.

After further deliberation, the jury could not reach a verdict on the first degree rape count,

which was ultimately dismissed. SR 377, 642; Tr. 618-19. Petitioner was sentenced on

March 27, 2015, to a five-year determinate sentence and three years post-release

supervision. Pet. at 4; SR 642; Tr. 630, 657. 3

       B.      Direct Appeal

       Petitioner appealed the conviction to the New York Supreme Court, Appellate Division,

Third Department (“Appellate Division”) on April 6, 2015. Pet. at 2; SR 261, 642. He arg ued



       3
         Petitioner has been released from prison. However, he is still on post-release supervision,
which satisfies the “in custody” requirement of 28 U.S.C. § 2254(a). See Earley v. Murray, 451 F.3d
71, 75 (2d Cir. 2006) (“Post-release supervision, admitting of the possibility of revocation and
additional jail time, is considered to be “custody.” (citing Jones v. Cunningham, 371 U.S. 236, 240-43
(1963) (holding that parole satisfies the “in custody” requirement of habeas petitions); Peck v. United
States, 73 F.3d 1220, 1224 n.5 (2d Cir. 1995) (holding that supervised release satisfies the “in
custody” requirement of habeas petitions))).

                                                   3
that: (1): the People failed to prove his guilt beyond a reasonable doubt, and the verdict was

against the weight of the evidence; (2) prosecutorial misconduct deprived him of a fair trial;

(3) the prosecutor’s elicitation of evidence of a police interview of a witness and the arrest of

petitioner implied that petitioner invoked his constitutional right to remain silent and deprived

him of a fair trial; (4) the integrity of the grand jury proceedings was impaired; (5) he received

ineffective assistance of counsel; (6) the cross examination of a defense witness eliciting

hearsay responses was improper and irrelevant; and (7) the court considered inappropriate

factors in sentencing him. Pet. at 2; SR 2, 261, 642-45. On May 11, 2017, the Appellate

Division affirmed the judgment of conviction. Pet. at 2; SR 641-46; see also People v.

Mesko, 55 N.Y.S.3d 748 (N.Y. App. Div. 2017).4

       Petitioner filed an application for leave to appeal in the New York Court of Appeals,

arguing that (1) the Appellate Division erred in affirming petitioner’s conviction for burglary in

the second degree because he had permission to be in the residence, the bedroom was not

secured, and, therefore, was not a separate dwelling; and (2) the “prosecutorial missteps,”

specifically the prosecutor’s “improper” cross-examination of a witness and her “inappropriate

and demeaning” references to petitioner during summation, were “far more serious than the

[c]ourt found.” SCR 647; see also Pet. at 2. The Court of Appeals denied leave to appeal on

August 18, 2017. Pet. at 2; SR 653; see also People v. Mesko, 64 N.Y.S.3d 681 (N.Y. 2017)

(table). Petitioner did not seek further review. Pet. at 3.

III.   THE PETITION

       Construing the Petition liberally, petitioner claims that he is entitled to habeas relief on



       4
           Hereinafter, the Court cites only to the reported decision.

                                                      4
the following grounds: (1) the conviction is supported by legally insufficient evidence; (2)

there was prosecutorial misconduct during cross-examination and summation; (3) the trial

court erred in allowing the police officers’ testimony implying petitioner remained silent

because it “created a prejudicial inference of consciousness of guilt;” (4) he was denied a fair

trial because the integrity of the grand jury proceedings was compromised; and (5) his trial

counsel was ineffective. Pet. at 17-50, 16-26; Order at 2. 5

IV.    DISCUSSION

       A.      Standard of Review

       Under the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), enacted

on April 24, 1996, a federal court may grant habeas corpus relief with respect to a claim

adjudicated on the merits in state court only if, based upon the record before the state court,

the state court's decision (1) "was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United States [,]"

or (2) "was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding." 28 U.S.C. § 2254(d); see Cullen v. Pinholster, 563

U.S. 170, 181-82 (2011); Premo v. Moore, 562 U.S. 115, 120-21 (2011); Schriro v.

Landrigan, 550 U.S. 465, 473 (2007). This standard is "highly deferential" and "demands

that state-court decisions be given the benefit of the doubt." Felkner v. Jackson, 562 U.S.

594, 598 (2011) (per curiam) (quoting Renico v. Lett, 559 U.S. 766, 773 (2010) (internal

quotation marks omitted)).

       The Supreme Court has repeatedly explained that "a federal habeas court may


       5
       Petitioner lists six grounds for relief in the Petition. For convenience and clarity, the Court
has combined petitioner’s prosecutorial misconduct claims..

                                                    5
overturn a state court's application of federal law only if it is so erroneous that 'there is no

possibility fairminded jurists could disagree that the state court's decision conflicts with th[e]

Court's precedents.'" Nevada v. Jackson, 569 U.S. 505, 508-09 (2013) (per curiam) (quoting

Harrington v. Richter, 562 U.S. 86, 102 (2011)); see Metrish v. Lancaster, 569 U.S. 351, 358

(2013) (explaining that success in a habeas case premised on § 2254(d)(1) requires the

petitioner to "show that the challenged state-court ruling rested on 'an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement'")

(quoting Richter, 562 U.S. at 103)).

       Additionally, the AEDPA foreclosed "using federal habeas corpus review as a vehicle

to second-guess the reasonable decisions of state courts." Parker v. Matthews, 567 U.S. 37,

38 (2012) (per curiam) (quoting Renico, 559 U.S. at 779). A state court's findings are not

unreasonable under §2254(d) simply because a federal habeas court reviewing the claim in

the first instance would have reached a different conclusion. Wood v. Allen, 558 U.S. 290,

301 (2010). "The question under AEDPA is not whether a federal court believes the state

court's determination was incorrect but whether that determination was unreasonable–a

substantially higher threshold." Schriro, 550 U.S. at 473.

       Federal habeas courts must presume that the state courts' factual findings are correct

unless a petitioner rebuts that presumption with "clear and convincing evidence." Id. at

473-74 (quoting 28 U.S.C. § 2254(e)(1)). "A state court decision is based on a clearly

erroneous factual determination if the state court failed to weigh all of the relevant evidence

before making its factual findings." Lewis v. Conn. Comm'r of Corr., 790 F.3d 109, 121 (2d

Cir. 2015) (internal quotation marks omitted).



                                                 6
       B.     Strickland

       To demonstrate constitutionally ineffective assistance of counsel, a petitioner must

show that counsel’s performance fell below an objective standard of professional

reasonableness, and that, but for counsel’s errors, the result of the proceedings would have

been different. Premo, 562 U.S. at 121-22; Strickland v. Washington, 466 U.S. 668, 694

(1984). The standard “must be applied with scrupulous care” in habeas proceedings,

because such a claim “can function as a way to escape rules of waiver and forfeiture and

raise issues not presented at trial or [in pretrial] proceedings[.]” Premo, 562 U.S. at 122.

Strickland does not guarantee perfect representation, only a reasonably competent attorney.”

Richter, 562 U.S. at 110 (quoting Strickland, 466 U.S. at 687) (internal quotation marks and

further citation omitted). A petitioner must overcome “a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance . . . [and] that,

under the circumstances, the challenged action ‘might be considered sound trial strategy.’”

Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)). Even if

the petitioner can establish that counsel was deficient, he must still show that he suffered

prejudice. Id. at 693-94.

       While both the federal and New York constitutions afford defendants a right to

competent representation, New York’s standard for determining ineffective assistance of

counsel is slightly different than the federal Strickland standard:

       The first prong of the New York test is the same as the federal test; a defendant
       must show that his attorney’s performance fell below an objective standard of
       reasonableness. The difference arises in the second prong. . . . In New York,
       courts need not find that counsel’s inadequate efforts resulted in a reasonable
       probability that, but for counsel’s unprofessional errors, the [outcome] . . . would
       have been different. Instead, the question is whether the attorney’s conduct


                                                7
       constituted egregious and prejudicial error such that the defendant did not
       receive a fair trial. Thus, under New York law the focus of the inquiry is
       whether the error affected the fairness of the process as a whole . . . looking at
       the totality of the circumstances . . . and asking whether there was meaningful
       representation.

Rosario v. Ercole, 601 F.3d 118, 124 (2d Cir. 2010) (internal quotation marks and citations

omitted. Both state and federal courts alike have deemed the New York “meaningful

representation” standard somewhat more favorable and generous to defendants; however, it

is not contrary to the Strickland standard. Jones v. Annucci, 124 F. Supp. 3d 103, 108

(N.D.N.Y. 2015).

       C.     Procedural Default

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state courts, “there is an absence of available State

corrective process,” or “circumstances exist that render such process ineffective to protect

the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(A), (B)(i) & (ii). “The exhaustion

requirement ‘is principally designed to protect the state courts’ role in the enf orcement of

federal law and prevent disruption of state [judicial proceedings[.]” Jimenez v. Walker, 458

F.3d 130, 149 (2d Cir. 2006) (quoting Rose v. Lundy, 455 U.S. 509, 518 (1982)).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. Rose, 455 U.S. at 520. Substantive

exhaustion requires that a petitioner “fairly present” each claim for habeas relief in “each

appropriate state court (including a state supreme court with powers of discretionary review),

thereby alerting that court to the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27,



                                                8
29 (2004) (citations omitted); see also Fama v. Comm’r of Corr. Servs., 235 F.3d 804, 808

(2d Cir. 2000). In other words, a petitioner “must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round of the State’s established

appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       Procedurally defaulted claims are not subject to habeas review unless a petitioner

shows cause for the default and resulting actual prejudice, or that the denial of habeas relief

would result in a fundamental miscarriage of justice, i.e., that he or she is actually innocent.

House v. Bell, 547 U.S. 518, 536-39 (2006); Schlup v. Delo, 513 U.S. 298, 327 (1995);

Jackson v. Conway, 763 F.3d 115, 133 (2d Cir. 2014). To establish cause, petitioner must

show that some objective external factor impeded his ability to comply with the relevant

procedural rule. Maples v. Thomas, 565 U.S. 266, 280 (2012); Coleman v. Thompson, 501

U.S. 722, 753 (1991). Prejudice requires a petitioner to show “not merely that the errors at . .

. trial created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions.” Murray v.

Carrier, 477 U.S. 478, 494 (1986) (quoting United States v. Frady, 456 U.S. 154, 170 (1982))

(alteration in original). If a petitioner fails to establish cause, a court need not decide whether

he suffered actual prejudice. See id. at 496 (referring to the cause and prejudice test “in the

conjunctive”); Stepney v. Lopes, 760 F.2d 40, 45 (2d Cir. 1985).

       Courts have also recognized an equitable exception to the procedural bar in cases

where a petitioner can prove actual innocence. McQuiggin v. Perkins, 569 U.S. 383, 386

(2013). “To be credible, such a claim requires petitioner to support his allegations of

constitutional error with new reliable evidence–whether it be exculpatory scientific evidence,



                                                9
trustworthy eyewitness accounts or critical physical evidence–that was not presented at trial.”

Schlup, 513 U.S. at 324; see also Whitley v. Senkowski, 317 F.3d 223, 225 (2d Cir. 2003).

In addition, “prisoners asserting innocence as a gateway to defaulted claims must establish

that, in light of new evidence, ‘it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt.’” House, 547 U.S. at 536-37 (quoting

Schlup, 513 U.S. at 327); see also Doe v. Menafee, 391 F.3d 147, 160-62 (2d Cir. 2004).

The Supreme Court cautioned, however, that “tenable actual innocence gateway claims are

rare . . . .” McQuiggan, 569 U.S. at 386; see also House, 547 U.S. at 538 (noting that the

actual innocence gateway standard is “demanding and permits review only in the

extraordinary case.” (quoting Schlup, 513 U.S. at 327)) (internal quotation marks omitted).

“The gateway should open only when a petition presents evidence of innocence so strong

that a court cannot have confidence in the outcome of the trial unless the court is also

satisfied that the trial was free of nonharmless constitutional error.” McQuiggan, 569 U.S. at

401 (internal quotation marks omitted). “[A]ctual innocence means factual innocence, not

mere legal insufficiency.” Dunham v. Travis, 313 F.3d 724, 730 (2d Cir. 2002) (quoting

Bousley v. United States, 523 U.S. 614, 623 (1998)).

       D.     Analysis

       Petitioner raises a number of claims, including allegations of insufficient evidence,

prosecutorial misconduct, trial court error, due process violations, and ineffective assistance

of counsel. See Petition at 17-50; Order at 2. In opposition to the Petition and m emorandum

in support thereof, Respondent argues that several of petitioner’s claims are procedurally

barred, in whole or in part, one is not cognizable by this Court, and all are meritless. Ans. at



                                               10
3; Resp. Mem. at 5.

              1.      The conviction is supported by legally sufficient evidence.

       Petitioner claims that “the evidence was legally insufficient to establish petitioner’s

identity as the perpetrator and his guilt of the crimes of which he was convicted beyond a

reasonable doubt.” Pet. at 19. Specif ically, petitioner contends that “[t]he proof was

insufficient to establish each element of burglary in the second degree,” id., and that “[t]he

proof was insufficient to establish petitioner’s commission of [sexual abuse in the first

degree],” id. at 23. Respondent answers that petitioner’s legal sufficiency claim is “largely

unexhausted and procedurally defaulted, barred from habeas review on an adequate and

independent state law ground, and without merit.” Resp. Mem. at 14-15 (capitalization

omitted).

       As to exhaustion and procedural default, respondent contends that:

       Petitioner’s legal insufficiency claim is largely unexhausted and procedurally
       defaulted because in his leave application to the Court of Appeals, he raised
       only his first and third arguments as to his burglary conviction and no argument
       as to his sexual abuse conviction. In addition, petitioner’s claim is entirely
       barred from habeas review on an adequate and independent state law ground
       because he did not preserve the legal insufficiency claim at trial. . . .

Id. at 15. Therefore, “[t]hose portions of petitioner’s legal sufficiency claim that petitioner

failed to raise in his leave application – that the evidence of his sexual abuse conviction was

legally insufficient and that his burglary conviction was insufficient because neither his intent

nor his identity were proven – were abandoned and thus are unexhausted.” Id. at 16.

       “A federal habeas court will not review a claim rejected by a state court ‘if the decision

of [the state] court rests on a state law ground that is independent of the federal question and

adequate to support the judgment.’” Merritt v. Chappius, No. 9:14-CV-1481 (LEK), 2015 W L


                                                11
5711961, at *14 (N.D.N.Y. Sept. 29, 2015) (quoting Walker v. Martin, 562 U.S. 307, 315

(2011)) (alteration in original); see also Coleman, 501 U.S. at 729 . “This rule applies

whether the state law ground is substantive or procedural.” Coleman, 501 U.S. at 729; see

also Merritt, 2015 WL 5711961, at *14 (“The state law ground may be a dispositive

substantive rule, or ‘a procedural barrier to adjudication of the claim on the merits.’” (quoting

Walker, 562 U.S. at 315)). “A state law ground is adequate if it is ‘firmly established and

regularly followed.’” Merritt, 2015 WL 5711961, at *14 (quoting Walker, 562 U.S. at 316). A

claim rejected on this basis is procedurally defaulted, “absent a showing of cause for the

default and actual resulting prejudice, or that the denial of habeas relief would result in a

fundamental miscarriage of justice, i.e., petitioner is actually innocent.” Id.

       The Appellate Division stated that petitioner “failed to renew his trial motion to dismiss

at the close of all proof and, as such, his challenge to the legal sufficiency of the evidence

presented is unpreserved.” Mesko, 55 N.Y.S.3d at 750 (internal citations omitted). This

finding represents an independent and adequate state ground. See Downs v. Lape, 657

F.3d 97, 104 (2d Cir. 2011) (“we have held repeatedly that the contemporaneous objection

rule is a firmly established and regularly followed New York procedural rule . . . [and]

constitutes an independent and adequate state law ground . . .”); Kimbrough v. Bradt, 949 F.

Supp. 2d 341, 361 (2d Cir. 2013) (“It is well established that this preservation rule is a firmly

established and regularly followed state practice that bars subsequent habeas review.”).6

Therefore, this Court may not consider petitioner’s claim, unless petitioner can show either

cause for the procedural default and actual prejudice or actual innocence. See Coleman,


       6
        Although petitioner states that the preservation rule “is not a regularly followed state
procedural bar . . .,” Reply at 1, he provides no evidence in support of his statement, see id.

                                                   12
501 U.S. at 729-30 (“The doctrine applies to bar federal habeas when a state court declined

to address a prisoner’s federal claims because the prisoner had failed to meet a state

procedural requirement. In these cases, the state judgment rests on independent and

adequate state procedural grounds.”); see also id. at 750; Merritt, 2015 WL 5711961, at *14.

       In an effort to surmount the procedural bars, petitioner first asserts that trial counsel

was ineffective and “thus provides the gateway . . . ,” Pet. at 25, to have his otherwise barred

claim heard.7 However, an allegation of ineffective assistance of counsel only provides a

gateway if it rises to the level of Strickland. See Carrier, 477 U.S. at 492 (“Attorney error

short of ineffective assistance of counsel does not constitute cause for a procedural default .

. . .”). As discussed infra, petitioner has not shown that his trial counsel’s performance fell

below an objective standard of reasonableness. See Strickland, 466 U.S. at 688. Moreover,

petitioner makes no argument whatsoever regarding prejudice. See Pet. at 25.

       Petitioner also seeks to use the “actual innocence” gateway to having his legal

sufficiency claim heard. Pet. at 25. 8 However, he has provided no “new reliable evidence . .




       7
         Respondent notes that “[p]etitioner does not allege the ineffectiveness of appellate counsel
as cause for his default.” Resp. Mem. at 17; see also id. at 17 n.4 (“At the end of petitioner’s legal
sufficiency point, he alleges that ‘trial counsel was ineffective and thus provides the gateway’ for this
Court to consider his claims, but this argument appears to be in response to the Appellate Division’s
conclusion that trial counsel had failed to preserve his legal sufficiency claim – and was defaulted for
that reason – rather to appellate counsel’s failure to raise all aspects of his legal sufficiency claim in
petitioner’s leave application.”). However, reading the petition liberally, as it must, Estelle v. Gamble,
429 U.S. 97, 106 (1976)(citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)), the Court gives
petitioner the benefit of the doubt as to whether he was referring solely to the trial preservation issue
or the leave application issue.
       8
        In his Reply, petitioner refers to a “freestanding claim of actual innocence.” Reply at 2.
However, to that point petitioner had only argued “actual innocence” as a gateway. Pet. at 25, 33-34,
37-38, 41, 50. His “actual innocence” claim “is procedural, rather than substantive.” Schlup, 513 U.S.
at 314

                                                    13
. that was not presented at trial.” Schlup, 513 U.S. at 324. 9 Nor has he demonstrated that “in

light of the new evidence, no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt.” McQuiggan, 569 U.S. at 386 (quoting Schlup, 513 U.S. at

329). The argument he makes in his Reply regarding actual innocence goes to legal, not

factual, innocence. See Reply at 2 (noting that “an actual innocence claim exist [sic] here as

it’s interwoven with the State’s failure to prove every essential element beyond a reasonable

doubt.”). Legal innocence is not enough to overcome the procedural default of his claim.

Bousley, 523 U.S. at 623-24.

       In short, petitioner has not made the required showing of cause and prejudice or

actual innocence to overcome the procedural bar to having his defaulted claim addressed by

this Court.   See Kimbrough, 949 F. Supp. 2d at 361 (“Petitioner has not attem pted to

establish either cause for his procedural default or that he would be prejudiced should his

claim not be reviewed. . . . Further, . . . petitioner has made no showing that he is actually

innocent of the underlying criminal charges at issue in this case.”). Therefore, petitioner has

not overcome the procedural default.

       The finding that petitioner had not preserved his legal sufficiency argument for

appellate review would normally end the discussion. However, the Appellate Division also

stated that, “[n]evertheless, our weight of the evidence review includes an evaluation as to

whether the elements of the crimes for which he was convicted were proven beyond a


       9
         Petitioner makes reference in his reply to pictures taken by one of the witnesses which he
says “now contradict a major part of their testimony with regards to the alleged crime scene. That
has only come to light during this proceeding.” Reply at 2 (internal citation omitted). However, the
pictures were available–in fact, they were admitted as evidence–during the trial. Tr. 120-21. To the
extent that petitioner is referring to the availability of trial transcripts, while they may be newly
available to him, the testimony itself was obviously available at trial.

                                                  14
reasonable doubt.” Mesko, 55 N.Y.S.3d at 750 (internal citations omitted). Therefore, the

Court briefly addresses the portions of petitioner’s claim that were included in his application

for leave to appeal. Cf. Jimenez v. Walker, 458 F.3d 130, 133 (2006) (noting that court had

interpreted Supreme Court precedent to “deem such ‘either/or’ adjudications as resting on

the merits of the petitioner’s federal claim”).

       “[T]he critical inquiry on review of the sufficiency of the evidence . . . [is] whether the

record evidence could reasonably support a finding of guilt beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 318 (1979). The reviewing court must determine if, “after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Id. at

319. The reviewing court must be mindful that when “faced with a record of historical facts

that supports conflicting inferences [it] must presume–even if it does not affirmatively appear

in the record–that the trier of fact resolved any such conflicts in favor of the prosecution, and

must defer to that resolution.” Cavazos v. Smith, 565 U.S. 1, 7 (2011) (per curiam) (internal

quotation marks and citation omitted). “A reviewing court may neither disturb the jury’s

findings with respect to the witnesses’ credibility, nor make its own assessments of the

weight of the evidence.” Kimbrough, 949 F. Supp. 2d at 362 (internal quotation marks and

citation omitted). “Finally, on habeas review, a federal court may not overturn a state court

decision rejecting a sufficiency of the evidence challenge simply because the federal court

disagrees with the state court. The federal court instead may do so only if the state court

decision was objectively unreasonable.” Id. (internal quotation marks omitted).

       In seeking habeas corpus review, a petitioner who claims that the evidence was



                                                  15
insufficient to sustain a conviction bears a “very heavy burden.” Fama, 235 F.3d at 811.

This is because “[t]he habeas court must be doubly deferential to state court determinations

denying legal insufficiency claims applying the deference to state court decisions required

under § 2254(d) to the state court’s already deferential review under Jackson [v. Virginia].”

Clairmont v. Smith, No. 9:12-CV-1022 (GTS/TWD), 2015 WL 5512832, at *19 (N.D.N.Y.

Sept. 16, 2015); see Matthews, 567 U.S. at 43 (noting “twice-deferential” standard).

       In his application for leave to appeal the Appellate Division’s conclusion, petitioner

argued that “[i]nsofar, as defendant had permission to be in the complainant’s home, and the

complainant’s bedroom was not separately secured, the bedroom was not, a separate

dwelling.” SR 647. He further stated that “[w]hile the Appellate Division’s Decision in this

case talks about the complainant’s perception, defendant respectfully submits that the

relevant perception is that of the defendant.” Id.

       The Appellate Division’s opinion first focused on the elements of the crime of burglary.

Id. 750-51. It then summarized the testimony that:

       [W]hile defendant had been invited into the house, the victim and her girlfriend
       played no role in that invitation and were in bed by the time the revelers arrived.
       The bedroom door was closed all night except for the victim’s girlfriend
       emerging at one point to tell the partiers to keep it down. The victim’s girlfriend
       also testified that she considered her bedroom to be a private area–a point her
       roommates agreed upon–and that she had not given defendant permission to
       enter it. The jury could and did find from the foregoing that the bedroom was a
       separate dwelling within a building and [t]he fact that the defendant was
       properly in the common areas of the house did not give him a license to enter it.
         The jury also credited the testimony of the victim and her girlfriend that it was
       defendant who entered the closed bedroom, climbed onto the back of the
       sleeping victim and made contact with the victim’s vagina. Despite defendant’s
       efforts to portray his motive for entering the room to be innocent, his actions as
       described by the victim and her girlfriend readily permitted the inference that he
       intended to commit a crime upon entering it so as to commit burglary in the
       second degree.


                                               16
Id. (second alteration in original) (internal quotation marks and citations omitted).

       Although its conclusion is brief, the Appellate Division’s analysis comports with

Jackson v. Virginia. Having reviewed the court’s decision and the trial transcript, and applying

the “doubly deferential” standard of review, the Court cannot find that the state court’s

decision was “objectively unreasonable.” Kimbrough, 949 F. Supp. 2d at 362; see also Hirsh,

74 F. Supp. 3d at 536 (stating that a rational trier of fact, viewing the evidence presented at

trial in the light most favorable to the prosecution, “could have found ‘the essential elements

of the crime[s] beyond a reasonable doubt.’” (quoting Jackson v. Virginia, 443 U.S. at 319))

(alteration in original). Thus, the Appellate Division’s decision was not “contrary to, or . . . an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court . . . .” 28 U.S.C. § 2254(d)(1). Nor was the court’s decision “based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” Id. § 2254(d)(2). Therefore, petitioner’s legal insufficiency claim is denied and

dismissed.

                     2.      The Appellate Division’s conclusion that there was no
                             prosecutorial misconduct was not unreasonable.

       Petitioner next alleges prosecutorial misconduct, both during cross examination and

summation. Pet. at 26, 48; see also id. at 27 (“[T]he prosecutor resorted to unlawful tactics in

cross-examination of defense witnesses and summation to win the jury over. She repeatedly

referred to safe streets arguments and mocked defense witnesses. As a result, the defense

was necessarily undermined.”). According to respondent, “petitioner’s prosecutorial

misconduct claim is partially barred on adequate and independent state law grounds and is


                                                17
entirely without merit.” Resp. Mem. at 2 (capitalization omitted); see also id. at 54 (arguing

that petitioner’s “unexhausted confrontation clause claim and his state evidentiary claims are

not cognizable on habeas review.”) (capitalization omitted).10

       Petitioner raised the claim on direct appeal. See Mesko, 55 N.Y.S.3d at 751-52; SR

2. The Appellate Division found that, although one question to a defense witness was

inflammatory, the prosecutor’s actions did not constitute the “type of pervasive and flagrant

misconduct” warranting a new trial. Id. at 752.

       Petitioner also raised the claim in his application for leave to appeal to the Court of

Appeals. SR 647 (“From her improper . . . cross-examination of a witness . . . to her

inappropriate and demeaning language toward defendant in summation . . . this prosecutor

engaged in a pattern of pervasive and flagrant misconduct requiring reversal.”). Although

respondent correctly notes that the Appellate Division found that the latter portion of

petitioner’s cross-examination claim was “not preserved,” Mesko, 55 N.Y.S.3d at 752, and

that his summation claims were “largely unpreserved,” id. at 751, the court made alternate

findings on the merits. See Jimenez, 458 F.3d at 133. Petitioner subsequently included the

claim in his leave application to the Court of Appeals. SR 647. Therefore, the Court

addresses petitioner’s prosecutorial misconduct claims.

                      a.     Cross-examination

       Petitioner objects to the prosecutor’s cross-examination of a defense witness, Patrick

Sullivan, a fellow member of the wrestling team. According to petitioner:

       During cross-examination of Patrick Sullivan, the trial prosecutor asked him if


       10
          The “confrontation clause claim” to which respondent refers is a reference to the second
portion of petitioner’s cross-examination claim. See Pet. at 49.

                                                 18
       he thought it was appropriate ‘for a stranger to go into a woman’s bedroom
       when she’s not aware and put his penis into her vagina.’ Incredibly, defense
       counsel’s objection was overruled after the prosecutor said ‘it is important to
       know what his feeling is on this particular issue as it is a matter of credibility.’
       The trial prosecutor had no good faith basis to ask this question; instead, the
       prosecutor accused Sullivan of approving of the rape of strange women, and by
       implication, [petitioner]. What was left for inference, the prosecutor supplied in
       argument.

Pet. at 29 (internal citations omitted); see also Tr. 384.

       The Appellate Division concluded that:

       Defendant rightly complains that the People subjected a def ense witness who
       had been at the party to inflammatory cross-examination regarding whether he
       believed it was “okay” for a man to enter a bedroom and force himself upon a
       sleeping woman. That being said, a prosecutorial misstep of that sort, even
       when coupled with other sporadic and arguably improper actions by the
       prosecutor, is not the type of pervasive and flagrant misconduct that would
       warrant a new trial.

Mesko, 55 N.Y.S.3d at 752 (internal citations omitted). Petitioner does not directly address

the court’s conclusion regarding the question put to Sullivan but, rather, conflates this claim

with his argument regarding the prosecutor’s summation. See Pet. at 28 (‘Here, the

prosecutor’s summation and questioning of defense witnesses was a catalogue of improper

remarks designed to demonize the defendant . . . .”).

       “The ‘clearly established Federal law’ relevant here is [the Supreme Court’s] decision

in Darden v. Wainwright, 477 U.S. 168 (1986), which explained that a prosecutor’s improper

comments will be held to violate the Constitution only if they ‘so infected the trial with

unfairness’ as to make the resulting conviction a denial of due process.” Matthews, 567 U.S.

at 45 (quoting Darden, 477 U.S. at 181 (quoting Donnelly v. DeChristoforo, 416 U.S. 637,

643 (1974))) (additional citations omitted).   The court considers the record as a whole when

making this determination, “because even a prosecutor’s inappropriate or erroneous


                                                19
comments or conduct may not be sufficient to undermine the fairness of the proceedings

when viewed in context.” Jackson v. Conway, 763 F.3d 115, 146 (2d Cir. 2014)

(summarizing application of standard). Further, “[w]hen reviewing such claims under the

‘unreasonable application prong’ of § 2254(d)(1), the habeas court must keep in mind that

this standard is a ‘very general one’ that affords courts ‘leeway in reaching outcomes in case-

by-case determinations.’” Id. (quoting Matthews, 567 U.S. at 48).

       It is not this Court’s task to determine whether the prosecutor’s question “was

inappropriate, unethical, or even erroneous. Jackson v. Conway, 763 F.3d at 148. Rather,

the “sole issue” before the Court is “whether it was objectively unreasonable for the

[Appellate Division] to find that the behavior did not ‘so infect[] the trial with unfairness’ that it

deprived [petitioner] of due process.” Id. (quoting Darden, 477 U.S. at 180) (second

alteration in original). The Appellate Division’s conclusion that, although inflammatory, the

prosecutor’s questioning of Sullivan was not “the type of pervasive and flagrant misconduct

that would warrant a new trial,” Mesko, 55 N.Y.S.3d at 752, was not objectively

unreasonable.

       The second instance of prosecutorial misconduct with respect to cross-examination

about which petitioner complains also involved Patrick Sullivan. Pet. at 31. Petitioner states:

         During cross-examination of Sullivan, the trial prosecutor went to great lengths
       in an attempt to put the contents of an e-mail sent from Joe Stanzione to other
       wrestlers, which supposedly instructed everyone to keep their observations “in
       house.” Though Sullivan repeatedly testified that he was never told to keep his
       observations in-house or not to discuss the matter with the police, the
       prosecutor was undeterred. In summation, the prosecutor told the jury that “the
       wrestlers were told to keep things “in-house.” Even worse, the prosecutor told
       the jury that the wrestlers were told to keep things in-house after police spoke
       to Scott Bosak and Craig Scott. Neither of these facts were within the four
       corners of the evidence. But that did not stop this prosecutor.
         The prosecutor improperly encouraged inferences of guilt based on facts not

                                                  20
       in evidence. Without record basis, not only was the prosecutor arguing that
       Sullivan was covering up something for petitioner, she took it even farther – she
       implied something far more sinister. She implied that the entire wrestling squad
       was in some conspiracy to cover up evidence of [petitioner’s] guilt. In essence,
       the prosecutor was testifying. This went beyond the four corners of the
       evidence and deprived petitioner of a fair trial.

Id.; see also Tr. 374-80. Petitioner contends that the prosecutor’s elicitation of hearsay

responses was improper, irrelevant, and denied him a fair trial. Pet. at 48. 11

       The Appellate Division addressed this allegation as follows:

       The People were also free to cross-examine a defense witness as to why he
       did not give his account of the party to a police investigator despite being asked
       to do so and, in particular, whether that failure was connected to directions
       given by the captain of a sporting team counting him and defendant among its
       members to stay quiet.

Mesko, 55 N.Y.S.3d at 752 (internal citations omitted).12 Petitioner argues that the Appellate

Division’s conclusion was both an unreasonable application of , and contrary to, the law,

specifically Crawford v. Washington, 541 U.S. 36, 53-54 (2004), and an unreasonable

determination of the facts, Pet. at 49-50 (citing Williams v. Taylor, 529 U.S. 362 (2000)).

       The prosecutor stated that the basis of her questioning regarding why Sullivan did not

contact the police was that “it goes to the credibility of this witness.” Tr. 377. The trial court

allowed the questioning, without getting into the content of the email allegedly containing the

directions the Appellate Division noted. Tr. 378-79. The Appellate Division’s implicit finding




       11
         To the extent petitioner objects to the prosecutor’s questioning of Sullivan as eliciting
hearsay, he raises an issue of state law, which is not cognizable on habeas review. See Estelle v.
McGuire, 502 U.S. at 67-68 (noting that “ it is not the province of a federal habeas court to reexamine
state-court determinations on state-law questions”).
       12
         With respect to this portion of petitioner’s cross-examination claim, the Appellate Division
found that it, along with other arguments, “are not preserved, not persuasive, or both.” Mesko, 55
N.Y.S.3d at 752.

                                                   21
that this line of questioning did not deprive petitioner of a fair trial was not objectively

unreasonable “when viewed in context.” Jackson v. Conway, 763 F.3d at 146. 13

                        b.     Summation

       Petitioner asserts that the prosecutor’s summation “was a catalogue of improper

remarks designed to demonize the defendant and to enlist the jurors as protectors on the

side of the victim and future victims.” Pet. at 28. After “repeatedly” describing petitioner as

“horny,” petitioner argues that the prosecutor presented the jury with a “safe streets argument

– namely, that when petitioner is horny he will rape anyone. Implicit in that argument is that

the jury should convict on equivocal evidence and the jury should fill in the gaps in the proof

to protect the community from petitioner in the future.” Id.; see also id. (“Thus, to argue that

petitioner will rape anyone when he is horny is to encourage the jury to ignore the burden of

proof and convict the jury before he can strike again.”); Tr. 494-95, 515-16.

       The Appellate Division stated that petitioner’s “contentions regarding the People’s

summation are largely unpreserved and, in many cases, involve statements that were fair

comment on the evidence, permissible rhetorical comment, or responsive to the defense

counsel’s summation.” Id. at 751-52 (internal quotation marks omitted). Petitioner correctly

identifies the relevant standard, Pet. at 26, and states:

       In Donnelly v. Dechristoforo [sic], 416 U.S. 637 (1974) the Court identified a
       number of factors pertinent to a decision whether improper statements by the
       by the persecution [sic] in closing argument are so likely to have influenced the
       jury’s judgment as to have infringe [sic] the defendant’s constitutional rights. In
       contract [sic] to the circumstances that prevailed in the Dechristoforo [sic] case,
       the prosecution’s misconduct here pervaded the entire summation, was plainly
       intentional, was unprovoked by defense counsel and was [not] remedied by the
       trial court, despite objection. If the due process clause of the Fourteenth


       13
            The trial spanned several days, and the transcript numbers more than 600 pages.

                                                   22
       Amendment imposes any limitations on prosecutorial conduct during closing
       argument those bounds were surely exceeded by the states [sic] prosecutor in
       the present case.

Id. at 26-27 (internal footnote omitted).14

       As noted above, the relevant law here is Darden v. Wainwright, 477 U.S. 168 (1986),

“which explained that a prosecutor’s improper comments will be held to violate the

Constitution only if they so infected the trial with unfairness as to make the resulting

conviction a denial of due process.” Matthews, 567 U.S. at 45 (internal quotation marks

omitted); see also Darden, 477 U.S. at 181; Donnelly, 416 U.S. at 643.

       The prosecutor’s description of petitioner as “horny” is no worse than other statements

which courts, including the Supreme Court, have found not to warrant habeas relief. See

Darden, 477 U.S. at 180 & n.12) (noting prosecution’s reference to defendant as an “animal,”

among other offensive comments); Jackson v. Conway, 763 F.3d at 149 (“[T]he prosecutor’s

characterization of Jackson in her opening statement as ‘twisted’ and ‘sadistic’ was no more

inflammatory than the statements made by the prosecutor in Darden, which the Court found

did not warrant habeas relief.”)(internal quotation marks omitted). Moreover, as to the

prosecutor’s purported “safe streets” argument, it is enough that “fairminded jurists could

disagree as to the correctness of the [Appellate Division’s implicit] conclusion that the

statements were not so egregious as to deprive [petitioner] of his right to a fair trial.” Jackson

v. Conway, 763 F.3d at 149; see also Matthews, 567 U.S. at 47 (noting that “even if the

[prosecutor’s] comment is understood as directing the jury’s attention to inappropriate



       14
          It is obvious from the rest of petitioner’s statements that he inadvertently omitted the word
“not” before “remedied by the court, despite objection.” Otherwise, petitioner’s argument would not
make sense.

                                                   23
considerations, that would not establish that the Kentucky Supreme Court’s rejection of the

Darden prosecutorial misconduct claim ‘was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for fairminded

disagreement.’” (quoting Richter, 562 U.S. at 103)).

       Petitioner also takes issue with another aspect of the prosecutor’s summation. He

observes that the trial court precluded the People f rom “eliciting testimony about the impact

of this crime on the victim and Cook.” Id. at 31 (internal citation omitted). According to

petitioner:

       The prosecutor, however, was undeterred during summation. She began by
       discussing how a “regular type of day” turned into “something so devastating.”
       Next, she told the jury that the victim and Cook continue to be affected because
       it “obviously has not left either one of them, even after two years.” Finally, in a
       blatant emotional appeal, the prosecutor told the jury:
               Because what it does is, it cuts to the heart of your very being, your very
               safety. Olivia was not sexually assaulted, but somebody she loved
               dearly was sexually assaulted right in front of her. And to add insult to
               injury, there’s the defendant when she comes back down, masturbating
               on her bed after he’s trashed her room. All her safety is gone, all of [the
               victim’s] safety is gone by the defendant’s actions.

Id. at 32 (internal citations omitted); see also Tr. 507 Petitioner claims that “[t]his type of

emotional appeal distracts the jury from focusing on the evidence.” Pet. at 32.

       As noted above, the Appellate Division described the prosecutor’s summation, in

many cases, as “involv[ing] statements that ‘were fair comment on the evidence, permissible

rhetorical comment or responsive to the defense counsel’s summation.’” Mesko, 55

N.Y.S.3d at 751-52 (quoting People v. Hatcher, 13 N.Y.S.3d 459 (N.Y. App. Div. 2015)).

Petitioner argues that the Appellate Division’s decision “was an unreasonable application of

Supreme Court precedent, i.e., Donnelly v. Dechristoforo [sic], 416 U.S. 637 (1974),” Pet. at



                                                 24
33, and was contrary to that decision, see id. (citing Williams, 529 U.S. 632). 15

       Petitioner acknowledges that “objections were sustained to some of the prosecutor’s

comments and the County Court directed the jury to disregard some of the comments.” Pet.

at 32. Jurors are presumed to follow instructions. See Greer v. Miller, 483 U.S. 756, 766 n.8

(1987) (“We normally presume that a jury will follow an instruction to disregard inadmissible

evidence inadvertently presented to it unless there is an overwhelming possibility that the jury

will be unable to follow the court’s instructions and a strong likelihood that the effect of the

evidence would be devastating to the defendant.” (internal citations and quotation marks

omitted); see also id. (“We have no reason to believe that the jury in this case was incapable

of obeying the curative instructions.”). In addition, both at the beginning of the trial and prior

to summations, the court instructed the jury that comments made by the attorneys were not

evidence. See Tr. 61 (“Remember, what the lawyers say in an opening statement or at any

time thereafter is not evidence.”), 457-58 (“Thus, you should remember that whatever the

lawyers say, and however they say it, is simply argument submitted for your consideration.),

458 (“Remember, nothing the lawyers say at any time is evidence. So nothing the lawyers

say in their summations is evidence.”); see also Darden, 477 U.S. at 182 (“The trial court

instructed the jurors several times that their decision was to be made on the basis of the

evidence alone, and that the arguments of counsel were not evidence.”); Donnelly, 416 U.S.

at 641 noting trial court’s instruction to jury that “[c]losing arguments are not evidence for

your consideration”); Jackson v. Conway, 763 F.3d at 150 (“[I]n its jury charge, the trial court



       15
         In the heading of this section of the Petition, petitioner also alleges that the prosecutor
vouched for the victim during her summation. Pet. at 26. However, he provides no argument on this
point, and the Court declines to address it.

                                                 25
explicitly reminded the jury that statements made by the attorneys in summation were not

evidence and that the jurors were to draw their own conclusions from the facts, rather than

rely on those supplied by counsel . . . .”). All of the cases cited above found that the arguably

improper remarks at issue were not, “in the context of the entire trial, ... sufficiently prejudicial

to violate [defendant’s] due process rights.” Donnelly, 416 U.S. at 638.

       The Court cannot find that the county court’s conclusion that prosecutor’s comments

during summation were “largely permissible “ was “objectively unreasonable,” Matthews, 567

U.S. at 43; see also id. at 47, especially when viewed in the context of the entire trial, id. at

46-47. As the Darden Court stated, the defendant’s “trial was not perfect–few are–but

neither was it fundamentally unfair.” 477 U.S. at 183. The same can be said for the

prosecutor’s summation here.

       Neither the prosecutor’s cross-examination of Sullivan nor her summation “so infected

the trial with unfairness as to make the resulting conviction a denial of due process.”

Matthews, 567 U.S. at 45. Therefore, the Appellate Division’s conclusion was not

unreasonable, and petitioner’s prosecutorial misconduct claim is denied and dismissed.

              3.      Petitioner procedurally defaulted his claim that the trial court erred
                      in allowing testimony regarding police interviews of witnesses and
                      the arrest of petitioner.

       Petitioner contends that the trial court erred in allowing the prosecution to elicit

testimony regarding police interviews with witnesses and petitioner’s arrest. Pet. at 35.

According to petitioner, “[t]he implication of this testimony was clear: petitioner remained

silent, while other people spoke to the police, which created a prejudicial inference of

consciousness of guilt.” Id. Respondent argues that “[p]etitioner’s claim is procedurally



                                                 26
defaulted, both because he failed to exhaust it and because the Appellate Division held that

the claim was unpreserved.” Resp. Mem. at 39. Respondent further states that “[t]he

Appellate Division’s alternative ruling that this claim was unsupported by the record was

neither contrary to, nor an unreasonable application of, Supreme Court precedent . . . .” Id.

(internal quotation marks and citations omitted).

       Petitioner raised the claim on direct appeal, SR 2, but did not include the alleg ation in

his application for leave to appeal the Appellate Division’s decision, id. 647.

       The Appellate Division found that “[d]efendant’s argument that the People obliquely

referred to his pretrial silence is unpreserved and, in any event, unsupported by the record.”

Mesko, 55 N.Y.S.3d at 752 (internal citations omitted). While that type of “either-or”

statement may open the door for a federal habeas court to address the issue, see Jimenez,

458 F.3d at 133, petitioner’s procedural error is compounded by the fact that he failed to

include the argument in his application for leave to appeal the Appellate Division’s decision,

SR 647. Therefore, he did not “give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate

review process.” O’Sullivan, 526 U.S. at 845, and this Court may not address the claim.

       Petitioner again attempts to argue cause and prejudice, or actual innocence, to

overcome the procedural default of his claim, Pet. at 37-38, but for the reasons stated

previously, his attempt fails. Accordingly, petitioner’s trial court error allegation is denied and

dismissed.

              4.     Petitioner’s grand jury claim is not cognizable in federal habeas
                     proceedings.

       Petitioner asserts that the integrity of the grand jury proceedings was impaired and


                                                27
that the Appellate Division unreasonably applied the law and unreasonably determined the

facts in light of the evidence presented in the trial court. Pet. at 39. Petitioner arg ues that:

       [T]he trial prosecutor injected a tremendous amount of hearsay and otherwise
       engaged in pervasive and willful misconduct to the degree that the grant jury
       had no choice but to indict [petitioner]. Specif ically, Cook and the victim were
       permitted to discuss how the alleged crime impacted their lives in the future.
       One of the police officers testified that [petitioner] invoked his right of silence.
       Another police officer was permitted to testify about whether DNA would or
       would not be present on the victim’s underwear. This Court should therefore
       reverse.

Pet. at 40 (internal citations omitted). Respondent states that “[p]etitioner’s contentions f ails

[sic] to raise any claim cognizable on habeas review.” Resp. Mem. at 43.

       Petitioner raised the claim on direct appeal. SR 2; see also Mesko, 55 N.Y.S.3d at .

The Appellate Division found that the grand jury claim, among others, was “not preserved,

not persuasive, or both.” Mesko, 55 N.Y.S.3d at 752. Regarding the allegation of

impropriety in the grand jury proceedings, the court stated that “[t]he grand jury minutes do

not, contrary to defendant’s contention, disclose any ‘prosecutorial wrongdoing, fraudulent

conduct or’ other error prejudicial enough to potentially influence the grand jury’s ultimate

decision and warrant dismissal of the indictment.” Id. (internal citations omitted).

       “In conducting habeas review, a federal court is limited to deciding whether a

conviction violated the Constitution, laws, or treaties of the United States.” Estelle v.

McGuire, 502 U.S. at 68 (citing 28 U.S.C. § 2241); see also 28 U.S.C. § 2254(a) (“[A] district

court shall entertain an application for a writ of habeas corpus in behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” ); Jones v. Annucci, 124

F. Supp. 3d 103, 115 (N.D.N.Y. 2015) (“To the extent that the Petition raises issues of the


                                                28
proper application of state law, they are beyond the purview of this Court in a federal habeas

proceeding.” (citing Swarthout v. Cooke, 562 U.S. 216 (2011))). Claims of deficiencies in the

state grand jury proceedings are not cognizable in a federal habeas corpus proceeding.

Lopez v. Riley, 865 F.2d 30, 32 (2d Cir. 1989) (citing United States v. Mechanik, 475 U.S. 66

(1986)); see also Davis v. Mantello, 42 Fed. App’x 488, 490 (2d Cir. 2002) (summary order)

(citing Lopez, 865 F.2d at 32).

       Further, “any error was rendered harmless when [petitioner] was convicted following a

jury trial.” Hirsh v. McArdle, 74 F. Supp. 3d 525, 533 (citing Lopez, 865 F.2d at 32 (“[T]he

petit jury’s subsequent guilty verdict means not only that there was probable cause to believe

that the defendants were guilty as charged, but also that they are in fact guilty as charged

beyond a reasonable doubt. Measured by the petit jury’s verdict, then, any error in the grand

jury proceeding . . . was harmless beyond a reasonable doubt.”)) (alterations in original); see

also Jones, 124 F. Supp. 3d at 124-25 (“[I]f federal grand jury rights are not cognizable on

direct appeal where rendered harmless by a petit jury, similar claims concerning a state

grand jury proceeding are a fortiori foreclosed in a collateral attack brought in a federal

court.” (quoting Lopez, 865 F.2d at 32)).

       Because petitioner’s claim is not cognizable on federal habeas review, and any error

was cured by his subsequent conviction, petitioner’s claim of grand jury improprieties is

denied and dismissed. See Blond v. Graham, No. 9:12-CV-1849 (JKS), 2014 W L 2558932,

at *9 (N.D.N.Y. June 6, 2014) (“Blond is not entitled to relief because claims of error in New

York grand jury proceedings . . . are not cognizable in federal habeas corpus proceedings

where, as here, Blond has been convicted by a petit jury. Blond therefore cannot prevail on



                                               29
this claim.”) (internal citations omitted).

                      5.      Defense counsel did not provide ineffective assistance.

       Petitioner alleges that his trial counsel was ineffective and that the Appellate Division’s

contrary conclusion was an unreasonable application of federal law and an unreasonable

determination of the facts in light of the evidence presented. Pet. at 42. Respondent states

initially that petitioner’s ineffective assistance claim is unexhausted and procedurally

defaulted because he failed to include it in his application for leave to appeal to the Court of

Appeals. Resp. Mem. at 44. Respondent further argues that the Appellate Division

“reasonably rejected petitioner’s unexhausted ineffective assistance of counsel claims.” Id.

(capitalization omitted).

       The Appellate Division addressed petitioner’s ineffective assistance of counsel

allegations at length:

       Defendant further argues that he was plagued by the ineffective assistance of
       counsel but, “[t]o prevail on such a claim, defendant must demonstrate [both]
       that his attorney failed to provide meaningful representation . . . [and] the
       absence of strategic or other legitimate explanations for counsel’s allegedly
       deficient conduct.” Defendant attacks the performance of counsel in sundry
       respects but, far from showing poor representation, the record reflects a
       coherent and well-executed strategy to cast doubt on a strong case supported
       by the testimony of the victim and an eyewitness that was supplemented by
       photographic evidence. The strategy did not result in defendant’s acquittal, but
       did succeed to the extent that the jury deadlocked on the top count of the
       indictment. Perfection from counsel is not demanded and, “[v]iewing this case
       in its totality and as of the time of the representation, we are satisfied that
       defendant received meaningful representation.”

Mesko. 55 N.Y.S.3d at 752 (alterations in original) (internal citations omitted).

       Respondent is correct that petitioner has procedurally defaulted his ineffective

assistance claims. Although he presented them on direct appeal, SR 2, he did not include



                                               30
them in his application for leave to appeal to the Court of Appeals, id. 647. Therefore, he

failed to “invok[e] one complete round of the State’s established appellate review process.”

O’Sullivan, 526 U.S. at 845.

       Nonetheless, because petitioner alleges ineffective assistance of counsel as cause for

the procedural default, the Court briefly addresses his claim. As previously observed, in

order for an ineffective assistance of counsel allegation to provide cause for a procedural

default, it must rise to the level of constitutional ineffectiveness as set forth in Strickland and,

in terms of prejudice, the New York standard of “meaningful representation” elaborated in

cases such as Rosario. See Carrier, 477 U.S. at 492; see also Strickland, 466 U.S. at 687;

Rosario, 601 F.3d at 124. It is clear from the foregoing that the performance of trial counsel

was not constitutionally ineffective. Mesko, 55 N.Y.S.3d at 752. Moreover, the Appellate

Division applied the proper standard in reaching its conclusion that petitioner received

meaningful representation from his attorneys who, while perhaps not perfect in petitioner’s

view, performed at or above an objective standard of reasonableness. See Strickland, 466

U.S. at 688; Rosario, 601 F.3d at 124. The Appellate Division did not erroneously or

incorrectly apply clearly established federal law or unreasonably determine the facts based

on the evidence presented at trial. See 28 U.S.C. § 2254(d); Williams, 529 U.S. 362 at 385

(noting § 2254(d)(1)’s “command that a federal court not issue the habeas writ unless the

state court was wrong as a matter of law or unreasonable in its application of law in a given

case”).

       Petitioner has not demonstrated that his attorneys’ performance at trial was

constitutionally ineffective; therefore he has not shown cause for the procedural default of his



                                                 31
ineffective assistance of counsel claim, or any of his other procedurally defaulted claims.

Accordingly, the claim is denied and dismissed.

V.     CONCLUSION

       WHEREFORE, it is hereby

       ORDERED that the petition (Dkt. No. 1) is DENIED AND DISMISSED IN ITS

ENTIRETY; and it is further

       ORDERED that no Certificate of Appealability (“COA”) shall issue because petitioner

has failed to make a “substantial showing of the denial of a constitutional right” as 28 U.S.C.

§ 2253(c)(2) requires;16 and it is further

       ORDERED that any further request for a Certificate of Appealability must be

addressed to the Court of Appeals (Fed. R. App. P. 22(b)); and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on the parties,

and serve an updated docket sheet upon petitioner, in accordance w ith the Local Rules.

IT IS SO ORDERED.

Dated: December 3, 2019
       Syracuse, NY




       16
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see Richardson v. Greene, 497 F.3d 212,
217 (2d Cir. 2007) (holding that if the court denies a habeas petition on procedural grounds, “the
certificate of appealability must show that jurists of reason would find debatable two issues: (1) that
the district court was correct in its procedural ruling, and (2) that the applicant has established a valid
constitutional violation” (emphasis in original)).

                                                    32
